ITEMID: 001-5902
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: R.G. v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello
TEXT: The applicant is a citizen of Sri Lanka of Tamil ethnic origin, born in 1976. He currently resides in Greece. He is represented before the Court by Mrs A. Sykiotou-Androulaki, a lawyer working for the Greek Council for Refugees.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s father was killed by the Indian Peace Keeping Forces (IPKF) in 1987. His elder brother, who was with the Eelam People Revolutionary Liberation Front (EPRLF), has disappeared since 1987. The applicant’s sister arrived in the United Kingdom in 1995 and claimed asylum. On 7 December 1998 the Special Adjudicator concluded that she had a well-founded fear of persecution and allowed her appeal. Reference was made in this decision to the applicant’s own activity.
The applicant states that he was a member of the Liberation Tigers of Tamil Eelam (LTTE) from 1993 to 1997. In 1997 he expressed the wish to withdraw from the group, but its leaders prevented him from doing so and he was forced to stay. In February 1998 he tried to escape from the group’s camp in Glinotsi, but he was arrested and held at the camp as a prisoner. In May 1998 he managed to escape and fled to Colombo. There he was arrested by the police because he had no identity card. While in detention his co-detainees recognised him as being a member of the LTTE. Following that, he claims that he was tortured by police officers. He was detained for three days (from 21 to 24 May 1998). Then he managed to escape with the help of his uncle who bribed some police officers. He was told he had to leave the country immediately because his life was in danger.
The applicant arrived in Greece on 12 December 1998 and was arrested when trying to escape to Italy holding a false passport. On the same day, administrative decision N° 3/753554–15250 ordered the applicant’s expulsion from Greece and his detention pending expulsion.
On 18 February 1999 the applicant sought asylum. He identified himself under a false name because he feared for his safety if he had to return to Sri Lanka.
On 21 April 1999 the Minister of Public Order rejected the applicant’s request. On the same day the applicant appealed against this refusal. During the hearing before the competent administrative committee the applicant was assisted by an interpreter of Tamil ethnic origin.
On 20 May 1999 the Minister of Public Order concluded that the applicant had not established a well-founded fear of persecution within the meaning of the 1951 Refugee Convention and refused his application. This decision was served on the applicant on 27 May 1999.
On 1 June 1999 the applicant appealed against the decision of 12 December 1998 ordering his expulsion. During the hearing before the competent administrative committee the applicant was assisted by an interpreter of Tamil ethnic origin. His appeal was rejected on 18 June 1999. The applicant claims that he was informed of this decision orally on 21 June 1999.
In the meantime the applicant was informed about his sister’s whereabouts. When he learned that his sister’s request for asylum in the United Kingdom had been upheld, he made a new application for asylum on 8 July 1999.
His request was rejected on 5 August 1999. This decision was served on the applicant on 6 August 1999. On 12 August 1999 he lodged an appeal against this decision with the Council of State. He also applied for a suspensive effect of his appeal.
On 23 August 1999 the Council of State ordered the temporary stay of execution of the administrative acts relating to the applicant’s expulsion.
On 31 August 1999 this decision was served on the applicant, who was then released and given a certificate stating that he remains in the country under tolerance.
1. Section 27 § 6 of Law No. 1975/1991 provides that the Minister of Public Order may, in the public interest and if the person to be expelled is dangerous or there is a risk of him absconding, order his detention until his deportation from Greece becomes feasible.
2. The application for annulment is the main remedy before the Council of State. This remedy is modelled on the French recours pour excès de pouvoir, and may be used to challenge both administrative action and inaction. The application for annulment may assert lack of competence, infringement of an essential procedural requirement, substantive violation of the law or abuse of discretionary power. A judgment for the petitioner declares the contested decision to be null and void erga omnes. The authorities are obliged to take the measures called for by the judgment, or to refrain from any action declared to be unlawful.
